Citation Nr: 1825913	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-18 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation benefits in the calculated amount of $132,231.00, to include the issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record shows that the Veteran requested a Board videoconference hearing in his June 2015 VA Form 9.  However, after the RO issued a supplemental statement of the case in December 2015, the Veteran submitted an additional VA Form 9 regarding his appeal in which he clarified that he did not want an optional Board hearing.  See February 2016 VA Form 9.  Thus, there are no outstanding Board hearing requests.

The Board notes that the issues of entitlement to a compensable disability rating for hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU) were addressed by the Board in a separate decision in February 2018.  See BVA Directive 8430, paragraph 14.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that an August 4, 2012 letter notified the Veteran that an overpayment had resulted in a debt.  The letter also informed him of his right to dispute the debt and request a waiver.  On August 23, 2012, VA received a statement from the Veteran in which he disputed the validity of the debt and requested a waiver.  In the June 2014 decision, the Committee denied the Veteran's request for a waiver of recovery of the debt at issue on the basis that his waiver request was not timely filed.  In August 2014, the Veteran submitted a notice of disagreement with the Committee's decision; and he questioned the amount of the debt.  The RO then issued a January 2015 statement of the case that again denied the Veteran's request for a waiver based on its finding that his request was not timely.  In a subsequent December 2015 supplemental statement of the case, the RO determined that the Veteran's request for a waiver was timely; but the RO found that recovery would not be against the principles of equity and good conscience.

However, the record reflects that the RO has not yet addressed the issue of the validity of the debt.  The Committee's June 2014 decision, the January 2015 statement of the case, and the December 2015 supplemental statement of the case failed to discuss this issue.  The Board notes that letters were sent to the Veteran in August 2012 and January 2017 indicating that the Veteran owed a certain amount pursuant to an audit that had been conducted.  However, these letters did not contain citations to the appropriate legal criteria, address the issue of sole administrative error, or provide the Veteran with notice of his appellate rights.  

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2017); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  When a veteran raises the validity of the debt as part of a waiver application, it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  To ensure full consideration of the Veteran's appeal, the Board has recharacterized the issue as stated on the title page.  As set forth above, because the Veteran has challenged the validity of the debt, a remand for initial AOJ consideration of this issue is required prior to further action on the Veteran's application for a waiver of that debt.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development action, the AOJ should adjudicate the Veteran's challenge to the validity of the debt at issue, including its creation and calculation.  If it is determined that the debt was properly created and calculated and is a valid debt, then the Veteran and his representative should be provided with notice of the decision and the opportunity to appeal.

2.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to waiver of recovery of the debt at issue.  If the benefit is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate response period before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




